El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Este fué un pleito iniciado por Antonio Talavera, repre-sentado por su padre Jenaro Talavera, en la Corte de Dis-*465trito de Aguadilla contra la City Delivery Express Co., Inc.,, en reclamación de quinientos cuarenta dólares por daños y perjuicios, quinientos por daños a la persona del demandante y cuarenta por el valor del animal que montaba el deman-dante que quedó inutilizado a virtud del accidente origen de-la reclamación.
Contestó la demandada en marzo 4, 1939, y señalada la vista del caso para mayo 25, siguiente, la dicha demandada alegó que la corte carecía de jurisdicción por cuanto la cuan-tía envuelta era de quinientos dólares solamente, ya que el demandante no podía reclamar los cuarenta dólares — valor del animal inutilizado — por no ser de su propiedad. La corte declaró con lugar la excepción y dictó sentencia desestimando la demanda, con costas pero sin honorarios de abogado.
Así las cosas, más de dos meses -después, el demandante pidió a la corte que le permitiera la radicación de una demanda enmendada y la corte negó el permiso en los siguien-tes términos:
“En su memorándum el demandante alega que la enmienda es permisible por no introducir una nueva, separada y distinta causa de acción, invocando en su apoyo la jurisprudencia establecida en los. casos de Martínez v. Independence Indemnity Co., 36 D.P.R. 860, y Martí v. American Railroad Company of P. R., 28 D.P.R. 737. También cita Bancroft’s Code Pleading, pág. 749, párr. 518, y el capítulo 27, pág. 757.
“La demandada afirma (1) que la enmienda solicitada por eli demandante introduce una nueva causa de acción y (2) que la soli-citud para enmendar es tardía y no aduce hechos suficientes para; excusar esa tardanza.
“Sostiene además que en la demanda original la causa de acción ejercitada en cuanto al animal inutilizado concierne era una para reclamar el pago de $40 como valor total del susodicho animal que-correspondían al padre del demandante por ser el dueño del mismo. El demandante carecía de acción para recobrar esos daños porque el perjudicado había sido una persona distinta.
“En la demanda enmendada aquella causa de acción que ejerci-taba el demandante en la demanda original, o sea, tratar de recobrar el importe de unos daños que correspondían a su padre, la varía *466sustancialmente mediante la alegación de que en el referido animal tenía una participación y de ese modo establece una causa de acción ■en su favor, no contenida en la demanda original, y completamente distinta a la que aquélla babía establecido originalmente, así preten-diendo burlar los efectos de la sentencia que babía sido dictada por la corte desestimando esa demanda por falta de jurisdicción. González v. White Star Bus Line, 53 D.P.R. 345; Charles Vere v. Corte, 54 D.P.R. 263.
"Hay algunas decisiones que sostienen que los daños causados a un individuo y a su propiedad derivados de un mismo acto torticero constituyen una sola causa de acción. King v. Chicago, M. & St. P. Ry. Co., 80 Minn. 83, 82 N. W. 1113, y bay otras que sostienen lo contrario. Lamb v. Harbaugh, 105 Cal. 680, 39 P. 56.
"Nos inclinamos a creer que en Puerto Bico la cuestión está prevista por el estatuto, pues así parece reconocerlo el artículo 104 del vigente Código- de Enjuiciamiento Civil al establecer que el demandante podrá acumular varias acciones en una misma demanda cuando todas se deriven de daños a la persona y daños a la pro-piedad provenientes de un mismo acto torticero.
"En casi todos los estados la regla general es que no puede per-mitirse enmienda alguna que introduzca en el caso una nueva causa de acción sustantiva distinta de aquélla sobre que se demanda y distinta de aquélla sobre que la parte se propuso demandar al en-tablar su acción.
"También se ha resuelto que dos de las pruebas para determinar si una segunda demanda constituye una enmienda o si constituye la sustitución de una nueva causa de acción son las siguientes: (1) que la misma prueba servirá para fundamentar ambas demandas; (2) que la misma medida de daños será aplicable a ambas. Si estas dos pruebas fallan, la nueva alegación no es una enmienda. 51 Am. St. Bep. 416.
"Con la variación que se ha introducido en la demanda enmen-dada la reclamación no subsiste por el mismo daño o sea por la pérdida sufrida por el demandante con motivo del accidente de que trata la demanda original, ya que se adiciona otro daño o pérdida o sea el que reclama por el animal inutilizado. La misma prueba no servía para fundamentar la misma medida de daños.
"Es claro, a nuestro juicio, que se hubiesen podido establecer reclamaciones distintas separadamente.
"Entendemos que la enmienda propuesta introduce una nueva, distinta y separada causa de acción y por tanto se resuelve no haber *467lugar a admitir la demanda enmendada presentada por el deman-dante. ’ ’
De esa resolución, dictada por la corte en abril 2, 1940, apeló el demandante para ante este tribunal, habiendo solici-tado la demandada la desestimación del recurso por no ser apelable la resolución recurrida y por ser en todo caso el recurso frívolo.
La jurisprudencia de California interpretativa del artículo 939 del Código de Enjuiciamiento Civil de dicho Estado que es igual al 295 del nuestro, es al efecto de que:
"....No procede una apelación de una orden dictada por la corte sentenciadora negando permiso para enmendar una demanda. (Citas.)” (Kline v. Beauchamp et al., 84 P. (2d) 194, 195.)
Es terminante. Sin embargo, el apelante sostiene que esa jurisprudencia no es aplicable porque aquí se trata de una enmienda solicitada y negada después de sentencia lo -que la convierte en una orden especial después de sentencia, ape-lable por ministerio de la ley. Cita el caso de Hernáiz, Targa & Co. v. Vivas, 20 D.P.R. 106, que define una orden de tal naturaleza como “aquélla que lesiona un derecho al resolver sobre una cuestión no discutida en el pleito, ni resuelta por la sentencia definitiva, o que provee en contra de lo resuelto por la sentencia.”
Aceptando, sin resolverlo, que pudiera calificarse la orden de que se trata como una especial dictada después de sen-tencia, nos encontramos que el demandante no siguió el pro-cedimiento que indica la propia jurisprudencia que invoca. Para que hubiera podido permitirse la enmienda debió el demandante pedir previamente que se dejara sin efecto la sentencia dictada — sentencia que dicho sea de paso se dictó con el allanamiento del propio demandante — como se hizo en el caso de Martínez v. Independence Indemnity Co., 36 D.P.R. 860, 861, en el que se invocó expresamente la autoridad del artículo 140 del Código de Enjuiciamiento Civil.
*468La jurisprudencia con respecto a la admisión de enmien-das después de dictada sentencia, se resume como sigue en Corpus Juris:
“En ausencia de autoridad estatutaria, no pueden hacerse en-miendas de las alegaciones, ya expresas o implícitas, después de dic-tarse sentencia, a menos que tal sentencia se haya dejado sin efecto (vacated). Pero bajo autoridad estatutaria, tal enmienda puede permitirse. Este poder, se ha dicho, debe ser ejercitado muy res-trictivamente y, sea ello como fuere, sólo se permitirá una enmienda a los fines de sostener la sentencia y no para revocarla. El permitir enmiendas una vez dictada sentencia es algo que siempre depende de la discreción de la corte. Si el poder para permitir enmiendas será o no ejercitado depende en gran medida de la naturaleza de la enmienda propuesta y de la conducta de la parte que la solicita. Si ésta ha sido culpable de demora indebida (laches) la solicitud debe ser denegada. El conceder una enmienda en el juicio (trial amendment) después de sentencia procede cuando la orden fué hecha antes del juicio.
“No se permitirá ninguna enmienda de las alegaciones después de dictada sentencia desestimatoria o de nonsuit, especialmente cuando se presenta la moción después de expirar el término durante el cual la sentencia de desestimación fué dictada. Y la opinión mejor fundada parece ser que no puede permitirse ninguna emnienda después que una sentencia de desestimación o de nonsuit ha sido dictada, aunque hay decisiones que sostienen que una enmienda es permisible en cualquier momento antes de que la sentencia sea actualmente dictada.” (49 C. J., págs. 483, 484, see. 623, 624.)
Habiendo en consideración todo lo expuesto, debe resol-verse que la apelación no procede porque la orden recurrida no es apelable, y que en el caso de que lo fuera, siempre debería desestimarse el recurso por frívolo ya que la petición de enmienda pudo rechazarse bien de plano o ya por los motivos que expuso la propia corte de distrito en su resolu-ción.

Debe declararse con lugar la moción y en su consecuencia-desestimarse el recurso.

El Juez Asociado Sr. De Jesús no intervino.